COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In the Interest of D. J. B., D. G., D. G., D. G. and D. L. v. Department
                          of Family and Protective Services

Appellate case number:    01-16-00989-CV

Trial court case number: 2015-26726

Trial court:              309th District Court of Harris County

       This is an accelerated appeal from a decree terminating parental rights. On February 15,
2017, appellant filed an Anders brief. On February 21, 2017, appellant tendered an amended
Anders brief without a motion seeking leave to file the amended brief.
       We order the amended appellant’s brief deemed filed as of February 21, 2017. See TEX.
R. APP. P. 37.8.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually


Date: February 23, 2017